   Case 2:16-cv-02992-MCE-DB Document 66 Filed 06/17/20 Page 1 of 2
 1 RONALD W. HOPKINS (Bar No. 100895)
   CHRISTIAN J. GASCOU (Bar No. 209957)
 2 GASCOU HOPKINS LLP
   9696 Culver Boulevard, Suite 302
 3 Culver City, California 90232
   Telephone: (310) 785-9116
 4 Facsimile: (310) 785-9149
   Email: rhopkins@gascouhopkins.com
 5
   Attorneys for Plaintiff
   ALLIED WORLD INSURANCE COMPANY
 6
   BRITTANY RUPLEY HAEFELE (Bar No. 276208)
 7 PORTER LAW GROUP, INC.
   7801 Folsom Boulevard, Suite 101
 8 Sacramento, California 95826
   Telephone: (916) 381-7868
 9 Facsimile: (916) 381-7880
   Email: bporter@porterlaw.com
10 Email: bhaefele@porterlaw.com
11 Attorneys for Defendant
   NEW PARADIGM PROPERTY MANAGEMENT, LLC
12
                            UNITED STATES DISTRICT COURT
13                         EASTERN DISTRICT OF CALIFORNIA
14                                    SACRAMENTO DIVISION
15
     ALLIED WORLD INSURANCE COMPANY,
     a Delaware corporation,                                Case No. 2:16-CV-02992-MCE-GGH
16
                 Plaintiff,
17                                                          JOINT NOTICE OF DISMISSAL
     v.
18
     NEW PARADIGM PROPERTY
19
     MANAGEMENT, LLC, a California                          Case No. 2:17-cv-00552-KJM-CKD
     Corporation, and DOES 1 through 20, inclusive,
20
                                                            (Administratively and consolidated with case
                 Defendants.
21                                                          2:16-CV-02992-MCE-GGH)
22
     NEW PARADIGM PROPERTY
23   MANAGEMENT, LLC, a California
     Corporation,
24
                 Plaintiff,
25   v.

26   ALLIED WORLD INSURANCE COMPANY,
     a Delaware corporation, and DOES 1 through
27   200, inclusive
28               Defendants.



                                                      -1-
                                      JOINT NOTICE OF DISMISSAL
     Case 2:16-cv-02992-MCE-DB Document 66 Filed 06/17/20 Page 2 of 2
 1         Plaintiff ALLIED WORLD INSURANCE COMPANY, and Defendant NEW
 2 PARADIGM PROPERTY MANAGEMENT LLC, (hereafter the Parties) by and through their

 3
     counsel of record, hereby request that the Court dismisses the above-entitled matter, with
 4
     prejudice.
 5
     Respectfully Submitted,
 6

 7                                                      GASCOU HOPKINS LLP

 8

 9 Dated: June 15, 2020                             By: _______/Ronald Hopkins/________
                                                      RONALD W. HOPKINS
10
                                                      Attorneys for Plaintiff/Counter-Defendant
11                                                    ALLIED WORLD INSURANCE COMPANY

12
     Dated: June 15, 2020                               PORTER LAW GROUP, INC.
13

14
                                                    By: _______/Brittany Rupley Haefele/____
15                                                    BRITTANY RUPLEY HAEFELE
                                                      Attorneys for Defendant/Counter-Claimant
16                                                    NEW PARADIGM PROPERTY
                                                      MANAGEMENT, LLC
17

18
                                                    ORDER
19
             Pursuant to the foregoing this Court dismisses the entire case with prejudice. The Clerk
20
     of the Court is directed to close this case.
21

22           IT IS SO ORDERED.

23 Dated: June 16, 2020

24

25

26

27

28



                                                     -2-
                                        JOINT NOTICE OF DISMISSAL
